Title: To Benjamin Franklin from Jan Ingenhousz, 28 January 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Friend
Vienna 28 Jan. 1783.
As I expected every day to hear that peace was actualy made, I postponed to write to you, fearing to interrupt your attention now engaged in more whighty affaires than the Content of my lettres. I hope you have put the wire inclosed in my last to the test in a phial filled with fine dephlogisticated air. If you have, I am Sure you will have been pleased with the experiment. I burn’d some days ago a watch-spring in a large jarr filled with dephlogisticated air. The appearance was magnificent and inspired some terror in som of the bystanders, tho there is not the least danger in it, if you leave open the orifice of the jarr, or, which is still better, if the jarr has the bottom taken away: a lock for an air pump having an open neck instead of a nob is the best, for a common jarr must be unavoidably broken by the melted metal falling down upon the bottom, at which it Stiks, and which therefore must breake, tho there was water kept in it at the hight of two inches. I dare say you will be equaly delighted to see a small piece of Phosphorus burn in a jarr filled with very fine dephlogisticated air in the way described in my book. You will dowbt, whether even the sun it self has more splendour than the Smoak issuing from it. The piece must be only of this sice for [if] it is a thick piece, the conflagration is too quick, and the flame too large, and the jarr will be broken. A cylindrical piece of phosphorus as thick as a common quill must be divided in four at least. There is in my german book, I sent you, a figure of a small iron or brass leadel fixed to a long wire for this purpose. The orifice of the jarr for this experiment must be open or loosely stopt during the experiment.
I am very sorry that Dr. le Begue keeps my M.S. without putting them to the press. I propos’d him to get the assistance of some other gentleman, as for inst Mr. Le Roy, if he should be sick, out of town or taken up by his own occupations. But he promish’d me to doe himself what he could for me, and yet I recieve not a single sheet of the impression, which vexes me a great deal. If you could rouse Mr. le Begue out of his inaction on this head you would oblige me. You will highly oblige me to Grant me leave to dedicate this work to you, that it may be a publick and lasting testimony of a long an uninterrupted friendship between us, and so honorable for me. Thus both my books will be stamped with two very respectfull names, which my [may] conduct mine with more security to posterior ages, and prevent it being lost within the crowd of contemporary and futur philosophers.
Ten or twelf sheets are allready printed of a dutch translation of this very book printed on fine paper and with a very fine tipe. But I Stopt the progress of this edition till the original Frensh one is come out. It is now a year since the German translation is printed. If my old Gracious Imper. Mistress was still alive this business should induce me to ask her leave to goe to Paris on purpose to forward the edition as I did with my book on vegetables; but I am afrayed of meting now with a narrow minded answer, and can not bear those disdainfull frowns, of which the great soul of M. T. was incapable of. If Mr. Wharton had acted as I had a right to exspect, my fortune would have inspired me with my former republican principels; and made me act with a manly resolution.
The Composition of the Self-lighting candels was sent from the inventor mr. Paybla of Turin half a year ago to the Emperour, and delivred to me. I made them immediately and gave more than ten dozain to the Emperour.
I recieved yesterday a very civil lettre from the great Duc of Russia written by his own hand, thanking me for the Copy of the German translation of the book now to be printed at Paris, and requesting me a copy of the french edition allso. This very distinguish’d honour makes me wish so much the more, that mr Le Begue would forward the book. He will certainly find one or other bookseller how [who] will undertake it under the Condition of giving me 160 copies, which I want for distributing among my numerous friends I have scattered through Europe. They were very ready to undertake it in Holland upon this Condition.
I have heard of a machine for raising water by means of a rope, but have as yet no idea of it. I should be obliged to you if you could, as you are so good as to propose me, send me a description of it.
This moment I am interrupted by a visite of one mr. Waltravers F.R.S. a swish [Swiss] gentleman, who has been here several month for a law suit. He has often strongly pressed me to give you his best respects, which I forgot to doe. Now he begs from me to put you in mind of what he wrote to you about his circumstances, which are indeed very distressing. He wants even common necessaries, unable to pay a very homely lodging, and to redeem his cloath watch, ring &c, which are seized for payement, his law suit having turn’d out conntrary to his wishes. He looks out for a shelter on what ever condition it may be. I have a long while employed my good offices to get him in some or other family of rang, where he Could be employed in writing Copying, being a compagnon or a kind of tutor to children &c: but his age seems to obstruct my endeavours, and his wants are to great for my own pecuniary habilities, as to afford him a material relief. He beggs with the strongest expressions that you should look over his lettres and consider whether you could help him in Som or other way in America. Common charity does not admit of refusing this service to a man in such distress. As I never before this time knew him, you will be a better judge than I, whether his dismal condition, in an advanced age, has been the effect of former irregularities and imprudencies, or of unavoidable misfortunes.
I told you in my last, that in your case I should reather exspect a good effect from moderate exercise of body and keeping up the Cutaneous perspiration by softening the skin by a tepid bath used now and than, than by such medecines from whose manifest power some effect could seem to be exspected in remooving or prevening the fits of gravel and gout. For all the powerfull remedies, which have been employed doe hurt the stomach too often; and the want of propre digestion may hurt you more materialy than a fit of those diseases, by which fits a long intervall is commonly obtained. A rigourous diet would probably have the same effect as heroic medicines, it would weaken the constitution at your age. A milk diet and abstaining from animal food, would suit a young man and keep him cool. It would tend only to keep you low, and very probably have very little material effect, if at all, on remooving the disease. I publish’d in Latin Some years ago a dissertation on curing the gout, gravel &c. which I translated from Dr. Hulme, in which is recommended Water or any other liquor impregnated with fixed air either by means of mr. Parker’s Machine or by putting togeather two equal quantities of water, in one of which is melted som salt of tartar in the other are put as many drops of spirit of vitriol as by a previous experiment is found necessary to saturate the quantity of salt of tarter adhibited. The two liquors being put togeather quietely, the fixed air extricated by the meeting of the acid and alkaly remains thus almost all mixed with the liquor, which is than immediately fit for use. It has done indeed much good in some and can doe no harm. Mr. Nairn, to home I adresed it, found no benefit from it. I believe I gave you a copy of it. The titel is Nova tuta facilisque methodus curandi calculum, podagram destruendi vermes &c. … it is a pamphlet in small octavo. Upon the whole I shoud advise you not to thrust too much to the common officiousness of Physicians in your Condition, and believe, that more mischieve is to be apprehended by doying to much than by doying too little. This is still the advise, which I give you as a friend, who has so much sincere attachement for your person, as to expose him self to being looked by you as not knowing enough of the matter by not recommending you boasted medecines. May you be preserved, by kind Nature, still a great many years for the benefit of your Country, philosophy and mankind!
I have allready a good deal of sollicitations of men of the first rang to be introduced to you by me, when you will fulfill my ardent wishes to see you here.
But what bad omen gives us that procrastination of making a peace. With what pride and insolence England, after openly declaring the unjustice of the attack on my Country, can refuse to restore the town of Trinconomale on Seilon? This is an open declaration of their intention of turning by the first oportunity the Duch out of the whole Island. I hope they will not submit to Such an indignity. A year more of war can’t doe but good tho our republic. It will oblige them to restore their navy so shamefully negleted and to overturn the English party. The English here give now openly fore, that the Declaring America independent is a very sound political stroke to crush Frensh; for, say they, the Americans having obtained what they wanted will renew their commerce with old England, and England no more at any expense in America, will now fall upon france with all that tremendous power they have now on foot. Thus they look now on the Americans as on a nation as ungenerous to their protectors as the English have been to the Americans how allways had assisted them in their quarels. I wonnder all Europe is not revolted at the genious of such a haughty people.

If you have recieved some more German American news papers. I have not yet recieved the American Almanack. Has count Mercy forgot it?
If you can give me any thing news, pray doe not forget your old friend.
I hope you will find time to compleat your remarks on the furnus acapnus or fire place without smoak. I prepare a very powerfull Electrical machine with two plats of 2 feet diameter, and will make some decisive Experiments. I have now a good deal of notes on various subjects taken from your correspondence which the public may be instructed, but when I will have put them in order I will send you the m.s.
I am with as much due respect as sincere friendship your affectionate
J. Ingen Housz
Pray either burn this lettre or strik out he [the] lines opposit the Barr.
 
Endorsed: Dr. Ingenhouse Vienna 28th Jany. 1783
